tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date release number release date legend org name of organization address address of organization org address uil employer_identification_number person to contact id number contact numbers voice fax certified mail -- return receipt requested dear in a determination_letter dated august 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on march to the revocation of your exempt status under sec_501 of the code you signed form 6018-a consent to proposed action agreeing you have filed taxable returns on forms 1120-pc u s property and casualty insurance_company income_tax return for the years ended december appropriate service_center indicated in the instructions for the return with us for future periods you are required to file form 1120-pc with the you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division date legend org name of organization address address of org year xx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service these if you request a conference with appeals we will forward your written_statement of for your convenience an protest to the appeals_office and they will contact you envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we final letter modifying or revoking your exempt status under i r c will then send you a c if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing nanette m downing acting director eo examinations enclosures publication publication form 6018-a report of examination envelope form_8 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx legend org name of organization state name of state related name of related insurance_company issue sec_1 does org company qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx lf org company does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences lf the tax exempt status is revoked how will it affect future years facts org was formed on october 19xx as the org association and licensed in the state on january 19xx in the state under the provisions of sec_911 a of the code and the state non profit act as org insurance on march 19xx org was incorporated its purpose as stated in its articles of incorporation is a voluntary association to function and do business as an insurance_company formed for the purpose of insurance on the mutual or cooperative plan according to the laws of the state governing insurance_companies against loss or damage by fire or lightning on the following e e e rural dwellings barns and other farm buildings rural church houses and country school houses urban dwellings cars houses and other outhouses used for storage provided the city or town which such buildings are located have adequate fire protection membership in the organization is limited to the policyholders who are insured by org the board_of directors consisted of members of the association org was unable to provide a copy of the application form_1024 application_for recognition of exemption under sec_501 with the_internal revenue service form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer org explanation of item sec_12 20xx schedule no or exhibit year period ended department of the treasury - internal_revenue_service that was filed during the examination and the service was unable to locate the application form in its archives based on the information that was provided in the application form_1024 application_for recognition of exemption under sec_501 with the internal_revenue_service on august 19xx the service issued a determination_letter granting tax exempt status under sec_501 to this organization at the end of the calendar_year 20xx there were member with policy outstanding total amount of insurance in-force was dollar_figure these policies were reinsured through related related manages the reinsurance operation with the actual reinsurers being different insurance_companies a portion of the premiums associated with form 990-ez was filed for the year ending december 20xx the following is a breakdown of the gross_receipts reported on form 990-ez by org for that year org 20xx premiums earned dollar_figure interest dividend income rental income total gross_receipts dollar_figure dollar_figure dollar_figure the amount reported as premiums earned above was amount of premiums written of dollar_figure minus the amount of premiums refunded to policyholders of dollar_figure according to the information the organization has never made an election under sec_831 as of the date this report was issued the form_990 990-ez for year ending december 20xx has either not filed or has not been processed by the service form 886-a rrev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx law and analysi sec_1 does org company qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and i more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- the gross_receipts of which for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 these changes were applicable after date notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer's gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amourii realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses dollar_figure dollar_figure org total premiums premiums written interest dividend income rental income the chart below shows the computation of gross_receipts for 20xx percentage- gross premium reinsurance income to gross_receipts department of the treasury - internal_revenue_service total gross_receipts form 886-acrev page -4- dollar_figure dollar_figure dollar_figure form_8 a name of taxpayer org schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx in computing the total gross_receipts above the amount for premiums written is used premiums written is the amount of premiums written for the year whether or not the premiums are actually paid in the same year the premiums written also does not take into consideration the amount of any premiums refunded to the policyholders during the year the amount of premiums written dollar_figure is not reduced by the amount of premiums refunded to policyholders during the year based on the computations above it is determined that org did not meet the dollar_figure limitation for the year ended december 20xx total gross_receipts per notice_2006_42 was dollar_figure which exceeds the dollar_figure limitation imposed by sec_501 if org company does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences since org did not qualify for tax exempt status under sec_501 for the years beginning january 20xx org’s filing of the forms 990-ez was incorrect the year beginning january 20xx org should have filed forms 1120-pc for sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable investrnent income of such company for such taxable_year by the rates provided in section b sec_831 discusses the companies to which this subsection applies - form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above org is not entitled to the election under b for the year under examination and for any future year until it makes the election then org will be entitled to the election for the year it was made and future years the election can not be made for any prior years therefore org is required to file forms 1120-pc for 20xx 20xx and any future years where they do not qualify for exemption under sec_501 org is not entitled to the election for years ending december 20xx 20xx they may be able to make the election for the year ending december 20xx if so desired if the tax exempt status is revoked how will it affect future years form 886-a rrev department of the treasury - internal_revenue_service page -6- name of taxpayer org form_886 a department of the treasury - internal_revenue_service explanation of items schedule no ot exhibit year period ended 20xx the tax exempt status should be revoked for the years beginning january 20xx form 1120-pc is required for each year and all future years where org does not qualify for exemption if org meets the requirements under sec_501 in future years it may be allowed to file the form_990 990-ez for each year they qualify as a self-declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required org is required to attach a copy of the election under sec_831 to its tax_return taxpayer’s position unknown at the time of this writing summary it is the government’s position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where org does not qualify for exemption under sec_501 form 886-a cev department of the treasury - internal_revenue_service page -7-
